               Case 2:18-cr-00016-TSZ Document 619 Filed 10/23/20 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7      UNITED STATES OF AMERICA,

 8                          Plaintiff,
                                                     CR18-16 TSZ
 9        v.
                                                     ORDER
10      CLYDE McKNIGHT,

11                          Defendant.

12         THIS MATTER comes before the Court on defendant’s motion, docket no. 510, to
13 substitute counsel or proceed pro se, as amended by the notice of conditional appearance

14 filed by attorney Michael Austin Stewart on October 12, 2020, docket no. 613. Having

15 considered the motion, the supplemental briefs filed by current counsel Gilbert Levy and

16 prospective counsel for defendant, docket nos. 615 and 616, the memorandum filed by

17 the Government, docket no. 617, and the oral arguments and representations made during

18 the hearing held on October 23, 2020, the Court ORDERS as follows:

19         (1)     Defendant’s motion, docket no. 510, is GRANTED as follows. Gilbert
20 Levy and Emily Beschen are GRANTED leave to withdraw as counsel of record for

21 defendant, effective immediately. Michael Austin Stewart is substituted as counsel of

22 record for defendant. The Clerk shall update the docket accordingly.

23

     ORDER - 1
             Case 2:18-cr-00016-TSZ Document 619 Filed 10/23/20 Page 2 of 2




 1         (2)    Trial is SET for Tuesday, February 16, 2021, to commence at 9:00 a.m.

 2         (3)    The period of time until February 16, 2021, is excluded under the Speedy

 3 Trial Act on grounds that the failure to continue the trial date would likely make the

 4 proceeding impossible, result in a miscarriage of justice, and/or deny defense counsel the

 5 reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence; see 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), & (B)(iv).

 7         (4)    No motions to reopen the Franks hearing and/or to reconsider the Court’s

 8 prior rulings in this matter may be made by defendant. Absent currently unforeseeable

 9 circumstances, the Court will not permit any further continuance of the trial date. Any

10 dissatisfaction that defendant might have in the future with his new attorney, any

11 workload or similar impediments to Mr. Stewart’s ability to meet the deadlines in this

12 case, and any disputes concerning Mr. Stewart’s compensation shall not constitute

13 grounds for continuing trial. Any new motions shall be filed by January 4, 2021, and

14 noted for January 15, 2021.

15         IT IS SO ORDERED.

16         The Clerk is directed to send a copy of this Order to all counsel of record.

17         Dated this 23rd day of October, 2020.

18

19
                                                     A
                                                     Thomas S. Zilly
20                                                   United States District Judge

21

22

23

     ORDER - 2
